UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-22437 Guggenheim Build America Bonds Managed Duration Trust (Exact name of registrant as specified in charter) 2455 Corporate West Drive Lisle, IL 60532 (Address of principal executive offices) (Zip code) Kevin M. Robinson 2455 Corporate West Drive Lisle, IL 60532 (Name and address of agent for service) Registrant’s telephone number, including area code: (630) 505-3700 Date of fiscal year end: May 31 Date of reporting period: June 1, 2011-August 31, 2011 Form N-Q is to be used by management investment companies, other than small business investment companies registered on Form N-5 (§§ 239.24 and 274.5 of this chapter), to file reports with the Commission, not later than 60 days after the close of the first and third fiscal quarters, pursuant to rule 30b1-5 under the Investment Company Act of 1940 (17 CFR 270.30b1-5).The Commission may use the information provided on Form N-Q in its regulatory, disclosure review, inspection, and policymaking roles. A registrant is required to disclose the information specified by Form N-Q, and the Commission will make this information public.A registrant is not required to respond to the collection of information contained in Form N-Q unless the Form displays a currently valid Office of Management and Budget (“OMB”) control number.Please direct comments concerning the accuracy of the information collection burden estimate and any suggestions for reducing the burden to the Secretary, Securities and Exchange Commission, treet, NE, Washington, DC 20549-1090.The OMB has reviewed this collection of information under the clearance requirements of 44 U.S.C. § 3507. Item 1.Schedule of Investments. Attached hereto. GBAB Guggenheim Build America Bonds Managed Duration Trust Portfolio of Investments August 31, 2011 (unaudited) Principal Amount Description Rating (S&P)* Coupon Maturity Optional Call Provisions** Value Long-Term Investments - 127.7% Municipal Bonds - 106.4% Alabama - 2.9% Alabama State University, General Tuition and Fee Revenue Bonds, Taxable Direct-Pay Build America Bonds, (Assured GTY)(a)(i) AA+ 7.10% 09/01/2035 09/01/20 @ 100 Alabama State University, General Tuition and Fee Revenue Bonds, Taxable Direct-Pay Build America Bonds, (Assured GTY)(a)(i) AA+ 7.20% 09/01/2038 09/01/20 @ 100 Alabama State University, General Tuition and Fee Revenue Bonds, Taxable Direct-Pay Build America Bonds, (Assured GTY)(a)(i) AA+ 7.25% 09/01/2040 09/01/20 @ 100 California - 20.2% Alhambra Unified School District, Elementary Schools Improvement District, Los Angeles County, California, Election of 2008 General Obligation Bonds, Federally Taxable, Series B-1 A+ 6.70% 02/01/2026 N/A California, General Obligation Bonds, Various Purpose, Taxable Build America Bonds(a) A- 7.70% 11/01/2030 11/01/20 @ 100 Culver City Redevelopment Agency, California, Taxable Tax Allocation Bonds, Culver City Redevelopment Project, Series 2011B A 8.00% 11/01/2020 N/A Cypress Elementary School District (Orange County, California), General Obligation Bonds, Direct Pay Qualified School Construction Bonds, 2008 Election, Series B-2 (i) A+ 6.05% 08/01/2021 N/A Cypress Elementary School District (Orange County, California), General Obligation Bonds, Direct Pay Qualified School Construction Bonds, 2008 Election, Series B-2(i) A+ 6.65% 08/01/2025 N/A Long Beach Unified School District, California, Qualified School Construction Bonds, Federally Taxable, Election of 2008, General Obligation Bonds, Series B-1 AA- 5.91% 08/01/2025 N/A Los Angeles, California, Department of Water & Power Revenue, Taxable Build America Bonds(a) AA- 7.00% 07/01/2041 07/01/21 @ 100 Los Angeles, California, Department of Water & Power Revenue, Taxable Build America Bonds(a) AA 7.00% 07/01/2041 07/01/20 @ 100 Metropolitan Water District, Southern California, Water Revenue Bonds, 2010 Authorization, Taxable Build America Bonds, Series A(a) AAA 6.95% 07/01/2040 07/01/20 @ 100 Monrovia Unified School District, Los Angeles County, California, Election of 2006 General Obligation Bonds, Build America Bonds, Federally Taxable, Series C-1(a)(i) A+ 7.25% 08/01/2028 N/A Placentia-Yorba Linda Unified School District (Orange County, California), General Obligation Bonds, Federally Taxable Direct-Pay Qualified School Construction Bonds, Election of 2008, Series E AA- 5.40% 02/01/2026 N/A Riverside Community College District, Riverside County, California, Election of 2004 General Obligation Bonds, Taxable Build America Bonds, Series 2010 D-1(a) AA 7.02% 08/01/2040 08/01/20 @ 100 Santa Ana Unified School District, California, General Obligation Bonds, Federal Taxable Build America Bonds(a) Aa2 6.80% 08/01/2030 N/A Santa Ana Unified School District, California, General Obligation Bonds, Federal Taxable Build America Bonds(a) Aa2 7.10% 08/01/2040 N/A Sonoma Valley Unified School District, General Obligation, Federally Taxable Build America Bonds AA- 7.12% 08/01/2028 08/01/20 @ 100 Colorado - 3.1% Colorado, Building Excellent Schools Today, Certificates of Participation, Taxable Build America Bonds, Series 2010E(a) AA- 7.02% 03/15/2031 03/15/21 @ 100 Colorado, Building Excellent Schools Today, Certificates of Participation, Taxable Qualified School Construction, Series 2010-D AA- 6.82% 03/15/2028 N/A Florida - 4.4% Miami-Dade County, Florida, Transit Sales Surtax Revenue, Taxable Build America Bonds,Series B(a) AA 6.91% 07/01/2039 07/01/19 @ 100 Orlando, Florida, Community Redevelopment Agency, Taxable Tax Increment Revenue Build America Bonds, Series 2010B(a)(i) A 7.78% 09/01/2040 09/01/20 @ 100 Georgia - 1.4% Georgia Municipal Association, Inc., Certificates of Participation, DeKalb County Public Schools Project, (AGM) AA+ 5.21% 12/01/2022 N/A Illinois - 13.1% Chicago, Illinois, Board of Education, Unlimited Tax General Obligation Bonds, Dedicated Revenues, Taxable Build America Bonds, Series 2010D(a) AA- 6.52% 12/01/2040 N/A Chicago, Illinois, Second Lien Wastewater Transmission Revenue Project Bonds, Taxable Build America Bonds, Series 2010B(a)(i) A+ 6.90% 01/01/2040 N/A Chicago, Illinois, Second Lien Water Revenue Bonds, Taxable Build America Bonds, Series 2010B(a)(i) AA- 6.74% 11/01/2040 N/A Illinois, General Obligation Bonds, Taxable Build America Bonds, Series 2010-5(a) A+ 7.35% 07/01/2035 N/A Northern Illinois Municipal Power Agency, Power Project Taxable Revenue Bonds, Prairie State Project Build America Bonds(a) A2 7.62% 01/01/2030 N/A Northern Illinois Municipal Power Agency, Power Project Taxable Revenue Bonds, Prairie State Project Build America Bonds(a) A2 7.82% 01/01/2040 N/A Northern Illinois University, Auxiliary Facilities System Revenue Bonds, Build America Program, Taxable, Series 2010, (AGM)(a)(i) Aa3 7.95% 04/01/2035 04/01/20 @ 100 Northern Illinois University, Auxiliary Facilities System Revenue Bonds, Build America Program, Taxable, Series 2010, (AGM)(a) Aa3 8.15% 04/01/2041 04/01/20 @ 100 Southwestern Illinois, Development Authority, Taxable Local Government, Program Revenue Bonds, Flood Prevention District Council Project, Recovery Zone Economic Development Bonds, Series 2010C(i) AA 7.23% 10/15/2035 04/15/20 @ 100 Southwestern Illinois, Development Authority, Taxable Local Government, Program Revenue Bonds, Flood Prevention District Project, Build America Bonds, Series 2010-B(a)(i) AA 7.03% 04/15/2032 04/15/20 @ 100 Indiana - 5.4% Evansville-Vanderburgh Independent School Building Corporation, Unlimited Taxable Ad Valorem Property Tax First Mortgage Bonds, Series 2010E(a) AA+ 6.50% 01/15/2030 07/15/20 @ 100 Noblesville Multi-School Building Corporation, Hamilton County, Indiana, Taxable Unlimited Ad Valorem Property Tax First Mortgage Bonds, Build America Bonds, Series 2010(a) AA+ 6.50% 07/15/2030 01/15/21 @ 100 Louisiana - 0.3% Tangipahoa Parish Hospital Service District No. 1, Louisiana, Taxable Hospital Revenue Bonds, North Oaks Health System Project, Build America Bonds, Series 2009A, (Assured GTY)(a)(i) AA+ 7.20% 02/01/2042 02/01/20 @ 100 Michigan - 4.6% Comstock Park Public Schools, Kent County, Michigan, 2011 School Building and Site Bonds, General Obligation - Unlimited Tax, Federally Taxable - Qualified School Construction Bonds - Direct Payment, Series A AA- 6.30% 05/01/2026 05/01/21 @ 100 Detroit, Michigan, School District, Build America Bonds(a)(i) AA- 7.75% 05/01/2039 N/A Detroit, Michigan, School District, School Building and Site Bonds, Unlimited Tax General Obligation Bonds, Taxable Build America Bonds, Series, Series 2010B(a)(i) AA- 6.85% 05/01/2040 05/01/20 @ 100 Detroit, Michigan, School District, School Building and Site Bonds, Unlimited Tax General Obligation Bonds, Taxable Qualified School Construction Bonds, Series 2010A(i) AA- 6.65% 05/01/2029 N/A Fraser Public School District, Macomb County, Michigan, General Obligation Federally Taxable School Construction Bonds, 2011 School Building and Site Bonds, Series B AA- 6.05% 05/01/2026 05/01/21 @ 100 Oakridge, Michigan, Public Schools, Unlimited Tax General Obligation Bonds(i) AA- 6.75% 05/01/2026 05/01/20 @ 100 Whitehall District Schools, Muskegon County, Michigan, 2010 School Building and Site Bonds, General Obligation, Unlimited Tax Bonds, Taxable Qualified School Construction Bonds, Series A AA- 6.10% 05/01/2026 05/01/20 @ 100 Whitehall District Schools, Muskegon County, Michigan, 2010 School Building and Site Bonds, General Obligation, Unlimited Tax Bonds, Taxable Qualified School Construction Bonds, Series A AA- 6.50% 05/01/2029 05/01/20 @ 100 Minnesota - 0.9% St. Paul Housing & Redevelopment Authority, Federally Taxable Revenue Bonds AA 7.25% 02/01/2035 02/01/21 @ 100 St. Paul Housing & Redevelopment Authority, Federally Taxable Revenue Bonds AA 7.50% 02/01/2040 02/01/21 @ 100 Mississippi - 2.0% Medical Center Educational Building Corporation, Taxable Build America Bonds, University of Mississippi Medical Center Facilities Expansion and Renovation Project, Series 2010A(a)(i) AA- 6.84% 06/01/2035 06/01/20 @ 100 Mississippi, Hospital Equipment and Facilities Authority, Taxable Build America Revenue Bonds, Forrest County General Hospital Project, Series 2010(a)(i) A2 7.27% 01/01/2032 01/01/20 @ 100 Mississippi, Hospital Equipment and Facilities Authority, Taxable Build America Revenue Bonds, Forrest County General Hospital Project, Series 2010(a)(i) A2 7.39% 01/01/2040 01/01/20 @ 100 Nevada - 2.8% Clark County, Nevada, Airport Revenue Bonds, Build America Bonds, Series B(a) AA- 6.88% 07/01/2042 07/01/19 @ 100 Las Vegas Valley Water District, Nevada, Limited Tax General Obligation Water Bonds, Taxable Build America Bonds, Series 2009A(a) AA+ 7.10% 06/01/2039 06/01/19 @ 100 Nevada System of Higher Education University, Revenue Bonds, Build America Bonds(a) AA- 7.60% 07/01/2030 07/01/20 @ 100 Nevada System of Higher Education University, Revenue Bonds, Build America Bonds(a) AA- 7.90% 07/01/2040 07/01/20 @ 100 New Jersey - 6.3% Camden County Improvement Authority, Camden County, New Jersey, Lease Revenue Bonds, Cooper Medical School of Rowan University Project, Series 2010A(a)(i) A+ 7.75% 07/01/2034 07/01/20 @ 100 Camden County Improvement Authority, Camden County, New Jersey, Lease Revenue Bonds, Cooper Medical School of Rowan University Project, Series 2010A(a)(i) A+ 7.85% 07/01/2035 07/01/20 @ 100 New Jersey Turnpike Authority, Turnpike Revenue Bonds, Federally Taxable Issuer Subsidy, Build America Bonds, Series 2010A(a) A+ 7.10% 01/01/2041 N/A New York - 6.0% Metropolitan Transportation Authority, New York, Transportation Revenue Bonds, Taxable Build America Bonds, Series 2010E(a) A 7.13% 11/15/2030 11/15/20 @ 100 Metropolitan Transportation Authority, New York, Transportation Revenue Bonds, Taxable Build America Bonds, Series 2010B-1(a)(i) A 6.55% 11/15/2031 N/A Westchester County Health Care Corporation, Revenue Bonds, Taxable Build America Bonds, Series 2010(a)(i) BBB 8.57% 11/01/2040 N/A Ohio - 5.4% American Municipal Power, Inc., Combined Hydroelectric Projects Revenue Bonds, New Clean Renewable Energy Bonds, Series 2010C(i) A 7.33% 02/15/2028 N/A Cuyahoga County, Ohio, Hospital Revenue Bonds, The Metrohealth System, Build America Bonds, Taxable, Series 2009B(a)(i) A- 8.22% 02/15/2040 N/A Madison Local School District, Richland County, Ohio, School Improvement, Taxable Build America Bonds, Series 2010A(a) AA 6.90% 12/01/2034 12/01/20 @ 100 Madison Local School District, Richland County, Ohio, School Improvement, Taxable Build America Bonds, Series 2010A(a) AA 7.15% 12/01/2039 12/01/20 @ 100 Madison Local School District, Richland County, Ohio, School Improvement, Taxable Build America Bonds, Series 2010A(a) AA 7.30% 12/01/2043 12/01/20 @ 100 Madison Local School District, Richland County, Ohio, School Improvement, Taxable Qualified School Construction Bonds, Series 2010B AA 6.65% 12/01/2029 12/01/20 @ 100 Toronto City School District, Ohio, Qualified School Construction Bonds General Obligation Bonds(i) AA 7.00% 12/01/2028 12/01/20 @ 100 Pennsylvania - 3.7% Lebanon, Pennsylvania, Sewer Revenue Bonds, Taxable Build America Bonds, Series B of 2010(a) A+ 7.14% 12/15/2035 06/15/20 @ 100 Pittsburgh, Pennsylvania, School District, Taxable Qualified School Construction Bonds, Series D A 6.85% 09/01/2029 N/A South Carolina - 1.4% Horry County, South Carolina, Taxable Airport Revenue Bonds, Recovery Zone Economic Development Bonds, Series 2010B(a)(i) A- 7.33% 07/01/2040 N/A South Dakota - 1.0% Pierre, South Dakota, Taxable Electric Revenue Bonds, Recovery Zone Economic Development Bonds, Series 2010C(a)(i) A2 7.50% 12/15/2040 12/15/19 @ 100 Texas - 5.8% Dallas, Texas, Convention Center Hotel Development Corporation, Hotel Revenue Bonds, Taxable Build America Bonds, Series 2009B(a)(i) A+ 7.09% 01/01/2042 N/A El Paso, Texas, Combination Tax and Revenue Certification of Obligation, Taxable Build America Bonds, Series 2010B(a) AA 6.70% 08/15/2036 08/15/20 @ 100 Vermont - 2.7% Vermont State Colleges, Revenue Bonds, Taxable Build America Bonds, Series 2010B(a)(i) A+ 6.10% 07/01/2025 07/01/20 @ 100 Vermont State Colleges, Revenue Bonds, Taxable Build America Bonds, Series 2010B(a)(i) A+ 7.21% 07/01/2040 07/01/20 @ 100 Washington - 9.6% Anacortes, Washington, Utility System Improvement Revenue Bonds, Build America Bonds, Series 2010B(a)(i) AA- 6.48% 12/01/2030 12/01/20 @ 100 Auburn, Washington, Utility System Revenue Bonds, Taxable Build America Bonds, Series 2010B(a)(i) AA 6.40% 12/01/2030 12/01/20 @ 100 Central Washington University, System Revenue Bonds, 2010, Taxable Build America Bonds, Series B(a)(i) A1 6.50% 05/01/2030 N/A Public Hospital District No. 1, King County, Washington, Valley Medical Center, Hospital Facilities Revenue Bonds, Series 2010B(a)(i) BBB+ 8.00% 06/15/2040 06/15/20 @ 100 Washington State Convention Center Public Facilities District, Lodging Tax Bonds, Taxable Build America Bonds, Series 2010B(a) A+ 6.79% 07/01/2040 N/A Washington State University, Housing and Dining System Revenue Bonds, Taxable Build America Bonds, Series 2010B(a)(i) A+ 7.10% 04/01/2032 N/A Washington State University, Housing and Dining System Revenue Bonds, Taxable Build America Bonds, Series 2010B(a)(i) A+ 7.40% 04/01/2041 N/A West Virginia - 3.4% State of West Virginia, Higher Education Policy Commission, Revenue Bonds, Federally Taxable Build America Bonds 2010, Series B(a) A+ 7.65% 04/01/2040 N/A Total Municipal Bonds - 106.4% (Cost $357,396,723) Corporate Bonds - 8.8% Advertising - 0.0% inVentiv Health, Inc.(c) Caa2 10.00% 08/15/2018 08/15/14 @ 105 Airlines - 0.8% Atlas Air 00-1 Class A Pass Through Trust, Series 00-1 NR 8.71% 1/2/2019 N/A Atlas Air 99-1 Class A-2 Pass Through Trust, Series 991A NR 6.88% 04/02/2014 N/A Delta Air Lines 2011-1 Class B Pass Through Trust, Series 1B BB 7.13% 10/15/2014 N/A Global Aviation Holdings, Inc.(d) D 14.00% 08/15/2013 08/15/12 @ 111 Building Materials - 0.4% Cemex SAB de CV (Mexico)(c ) B 9.00% 01/11/2018 01/11/15 @ 105 Commercial Services - 0.9% DynCorp International, Inc. B- 10.38% 07/01/2017 07/01/14 @ 105 NCO Group, Inc. CCC- 11.88% 11/15/2014 11/15/11 @ 103 Computers - 0.4% Compucom Systems, Inc.(c) B 12.50% 10/01/2015 10/01/12 @ 103 iGATE Corp.(c) B+ 9.00% 05/01/2016 05/01/14 @ 105 Distribution & Wholesale - 0.2% Baker & Taylor, Inc.(c) CCC+ 11.50% 07/01/2013 07/01/12 @ 100 Intcomex, Inc. B- 13.25% 12/15/2014 12/15/12 @ 107 Diversified Financial Services - 0.1% McGuire Air Force Base/Fort Dix Privatized Military Housing Project(c ) AA- 5.61% 09/15/2051 N/A Engineering & Construction - 0.7% Alion Science and Technology Corp.(e) B 12.00% 11/01/2014 04/01/13 @ 105 Alion Science and Technology Corp. CCC 10.25% 02/01/2015 02/01/12 @ 103 Entertainment - 1.1% Diamond Resorts Corp. B- 12.00% 08/15/2018 08/15/14 @ 106 Lions Gate Entertainment, Inc.(c) B- 10.25% 11/01/2016 11/01/13 @ 105 WMG Acquisition Corp.(c) B- 11.50% 10/01/2018 10/01/14 @ 109 Food - 0.6% Bumble Bee Acquisition Corp.(c) B 9.00% 12/15/2017 12/15/14 @ 105 Health Care Services - 0.1% Apria Healthcare Group, Inc. BB+ 11.25% 11/01/2014 11/01/12 @ 103 Healthcare-Services - 0.2% OnCure Holdings, Inc. B 11.75% 05/15/2017 05/15/14 @ 106 Symbion, Inc.(e) CCC+ 11.00% 08/23/2015 08/23/12 @ 103 Internet - 1.1% GXS Worldwide, Inc.(i) B 9.75% 06/15/2015 06/15/12 @ 105 Machinery-Diversified - 0.1% Tempel Steel Co.(c) B 12.00% 08/15/2016 02/15/14 @ 109 Mining - 0.1% Midwest Vanadium Pty Ltd. (Australia)(c ) B- 11.50% 02/15/2018 02/15/15 @ 106 Packaging & Containers - 0.6% Pregis Corp. CCC 12.38% 10/15/2013 10/15/11 @ 100 Pretium Packaging LLC/Pretium Finance, Inc.(c) B 11.50% 04/01/2016 04/01/14 @ 106 Real Estate Investment Trusts - 0.2% Wells Operating Partnership II LP(c ) BBB- 5.88% 04/01/2018 N/A Retail - 0.3% Liz Claiborne, Inc.(c) B- 10.50% 04/15/2019 04/15/14 @ 105 Software - 0.1% Lawson Software, Inc.(c) B- 11.50% 07/15/2018 07/15/15 @ 106 Textiles - 0.0% Empire Today LLC/Empire Today Finance Corp.(c) B- 11.38% 02/01/2017 02/01/14 @ 106 Transportation - 0.3% Marquette Transportation Company/Marquette Transportation Finance Corp. B- 10.88% 01/15/2017 01/15/13 @ 108 United Maritime Group, LLC/United Maritime Group Finance Corp. B 11.75% 06/15/2015 12/15/12 @ 106 Trucking & Leasing - 0.5% AWAS Aviation Capital Ltd. (Ireland)(c) BBB- 7.00% 10/15/2016 10/18/13 @ 104 Total Corporate Bonds - 8.8% (Cost $33,883,179) Asset Backed Securities - 7.7% Collateralized Debt Obligation - 2.6% Commodore CDO I Ltd., Series 2005-3A, Class A1A (c) (f) CCC- 0.55% 03/06/2040 N/A Diversified Asset Securitization Holdings II LP, Series 1X, Class A1L(f) A 0.74% 09/15/2035 N/A G-Star Ltd., Series 2003-3A, Class A1(c) (f) A+ 0.82% 03/13/2038 N/A Putnam Structured Product, Series 2002-1A, Class A2(c) (f) BB+ 0.89% 01/10/2038 N/A Putnam Structured Product, Series 2003-1A, Class A1LB(c) (f) B 0.66% 10/15/2038 N/A TIAA Real Estate Ltd., Series 2002-1A, Class III(c) (g) BBB+ 7.60% 05/22/2037 N/A Collateralized Loan Obligation - 2.5% Alm Loan Funding, Series 2010-3A, Class C(c) (f) BBB 4.30% 11/20/2020 N/A CapitalSource Commercial Loan Trust, Series 2006-2A, Class D(c) (f) B+ 1.73% 09/20/2022 N/A Churchill Financial Cayman Ltd., Series 2007-1A, Class C (c) (f) (i) A+ 1.50% 07/10/2019 N/A Churchill Financial Cayman Ltd., Series 2007-1A, Class D1 (c) (f) BBB+ 2.85% 07/10/2019 N/A Churchill Financial Cayman Ltd., Series 2007-1A, Class D2 (c) BBB+ 8.37% 07/10/2019 N/A Cratos CLO Ltd., Series 2007-1A, Class C (c) (f) AA- 1.40% 05/19/2021 N/A DFR Middle Market CLO Ltd., Series 2007-1A, Class C(c) (f) A 2.55% 07/20/2019 N/A Eastland CLO Ltd., Series 2007-1A, Class A2B (c) (f) A+ 0.58% 05/01/2022 N/A Newstar Trust, Series 2005-1A, Class C(c) (f) B+ 1.10% 07/25/2018 N/A Sargas CLO II Ltd., Series 2006-1A, Class E(c) (f) B+ 4.25% 10/20/2018 N/A Standard Chartered PLC (United Kingdom)(f) CCC 0.29% 1/14/2012 N/A Automotive - 0.0% Bush Truck Leasing LLC, Series 2011-AA, Class C(c) NR 5.00% 09/25/2018 N/A Timeshare - 0.2% Silverleaf Finance LLC, Series 2011-A, Class A(c) NR 9.00% 06/15/2023 N/A Transportation - 1.5% Airplanes Pass-Through Trust, Series 2001-1A, Class A9(f)(i) CCC 0.76% 03/15/2019 N/A Vega Containervessel PLC, Series 2006-1A, Class A(c) Ba3 5.56% 02/10/2021 N/A Whole Business - 0.9% Adams Outdoor Advertising, LP, Series 2010-1, Class B(c) Ba2 8.84% 12/20/2040 N/A Adams Outdoor Advertising, LP, Series 2010-1, Class C(c) B3 10.76% 12/20/2040 N/A Total Asset Backed Securities - 7.7% (Cost $28,498,584) Collateralized Mortgage Obligations - 0.5% Commercial Mortgage Backed Security - Traditional - 0.5% GS Mortgage Securities Corp. II, Series 2007-EOP, Class H(c) (f) BBB- 3.58% 03/06/2020 N/A (Cost $1,791,770) Term Loans - 2.8%(h) Lodging - 0.7% MGM Resorts International Ba3 7.00% 2/21/2014 N/A Gaming - 0.1% Rock Ohio Caesars 1st Lien BB- 8.50% 08/11/2017 N/A Oil Field Services - 0.8% Southern Pacific Resources 2nd Lien (Canada) NR 10.75% 12/22/2016 N/A Other Industrials - 0.4% NCO Group, Inc. CCC+ 8.00% 5/15/2013 N/A Sirva Worldwide, Inc. B 10.75% 03/17/2017 N/A Retail - 0.1% Targus Group International, Inc. B2 11.00% 5/25/2016 N/A Technology - 0.7% API Technologies Corp. BB- 7.75% 06/27/2016 N/A Flexera Software, Inc. BB- 7.50% 01/20/2017 N/A Infor Global Solutions 2nd Lien Caa2 6.47% 3/2/2014 N/A Total Term Loans - 2.8% (Cost $10,479,184) Number of Shares Description Value Preferred Stock - 1.5% Transportation - 1.5% Seaspan Corp., Series C(i) NR 9.50% (Cost $5,000,000) Warrants - 0.0% Alion Science and Technology Corp.(b) – (Cost $16) Total Long-Term Investments - 127.7% (Cost $437,049,456) Short-Term Investments - 1.4% Principal Amount Description Rating (S&P)* Coupon Maturity Value Municipal Bonds - 1.3% Michigan - 1.2% Michigan Finance Authority, State Aid Revenue Notes, School District of the City of Detroit, Series 2011A-2(i) SP-1 6.65% 03/20/2012 N/A Michigan Finance Authority, State Aid Revenue Notes, School District of the City of Detroit, Series 2011A-1(i) SP-1 6.45% 02/20/2012 N/A New York - 0.1% City of New York, General Obligation Bonds, Fiscal 2008, Series L, Subseries L-3 through L-6, Adjustable Rate Bonds A-1 1.65% 04/01/2035 09/02/11 @ 100 Total Municipal Bonds - 1.3% (Cost $4,650,000) Number of Shares Description Value Money Market - 0.1% Dreyfus Treasury Prime Cash Management Institutional Shares (Cost $432,516) Total Short-Term Investments - 1.4% (Cost $5,082,516) Total Investments - 129.1% (Cost $442,131,972) Other Assets in excess of Liabilities - 1.7% Reverse Repurchase Agreements - (30.8%) Net Assets- 100.0% AGM – Insured by Assured Guaranty Municipal Corporation Assured GTY - Insured by Assured Guaranty Corporation LLC - Limited Liability Company LP - Limited Partnership N/A- Not Applicable PLC - Public Limited Company SAB de CV - Publicly Traded Company * Ratings shown are per Standard & Poor's, Moody's or Fitch.Securities classified as NR are not rated. (For securities not rated by Standard & Poor's Rating Group, the rating by Moody's Investor Services, Inc. is provided.Likewise, for securities not rated by Standard & Poor's Rating Group and Moody's Investor Services, Inc., the rating by Fitch Ratings is provided.)All ratings are unaudited.The ratings apply to the credit worthiness of the issuers of the underlying securities and not to the Fund or its shares. ** Date and price of the earliest optional call or put provision. There may be other call provisions at varying prices at later dates. (a) Taxable municipal bond issued as part of the Build America Bond program. (b) Non-income producing security. (c) Securities are exempt from registration under Rule 144A of the Securities Act of 1933.These securities may be resold in transactions exempt from registration, normally to qualified institutional buyers.At August 31, 2011 these securities amounted to $39,330,085, which represents 10.6% of net assets applicable to common shares. (d) Security has a fixed rate coupon which will convert to a floating or variable rate coupon on a future date. (e) The issuer of this security may elect to pay interest entirely in cash, entirely by issuing payment-in-kind shares, or pay 50% of the interest in cash and 50% of the interest by issuing payment-in-kind shares. (f) Floating or variable rate coupon.The rate shown is as of August 31, 2011. (g) Security is a "Step-up" bond where the coupon increases or steps up at a predetermined date.The rate shown reflects the rate in effect at he end of the reporting period. (h) Term loans held by the Fund have a variable interest rate feature which is periodically adjusted based on an underlying interest rate benchmark.In addition, term loans may include mandatory and/or optional prepayment terms.As a result, the actual maturity dates of the loan may be different than the amounts disclosed in the portfolios of investments.Term loans may be considered restricted in that the Fund may be contractually obligated to secure approval from the Agent Bank and/or Borrower prior to the sale or disposition of loan. (i) All of a portion of these securities have been physically segregated in connection with unfunded loan commitments and reverse repurchase agreements.As of August 31, 2011, the total amount segregated was $158,721,024. See previously submitted notes to financial statements for the period ended May 31, 2011. At August 31, 2011, the Trust had the following unfunded loan commitments which could be extended at the option of the borrower: Borrower Principal Amount Unrealized Appreciation MGM Mirage, Inc. Level 3 - Country Allocation* United States 97.1% Marshall Islands 1.1% Canada 0.6% Ireland 0.4% Mexico 0.4% United Kingdom 0.3% Australia 0.1% *Subject to change daily.Based on long-term investments. At August 31, 2011 (unaudited), the cost and related gross unrealized appreciation and depreciation on investments for tax purposes are as follows: Cost of Investments for Tax Purposes Gross Tax Unrealized Appreciation Gross Tax Unrealized Depreciation Net Tax Unrealized Appreciation on Investments $ 38,900,742 $ (2,244,554) Fair value is defined as the price that the Trust would receive to sell an investment or pay to transfer a liability in an orderly transaction with an independent buyer in the principal market, or in the absence of a principal market the most advantageous market for the investment or liability. There are three different categories for valuations. Level 1 valuations are those based upon quoted prices in active markets. Level 2 valuations are those based upon quoted prices in inactive markets or based upon significant observable inputs (e.g. yield curves; benchmark interest rates; indices). Level 3 valuations are those based upon unobservable inputs (e.g. discounted cash flow analysis; non-market based methods used to determine fair valuation). The Trust adopted the Accounting Standards Update, Fair Value Measurements and Disclosures (Topic 820): Improving Disclosures about Fair Value Measurements which provides guidance on how investment assets and liabilities are to be valued and disclosed. Specifically, the amendment requires reporting entities to disclose: i) the input and valuation techniques used to measure fair value for both recurring and nonrecurring fair value measurements, for Level 2 or Level 3 positions, ii) transfers between all levels (including Level 1 and Level 2) on a gross basis (i.e. transfers out must be disclosed separately from transfers in) as well as the reason(s) for the transfer, and iii) purchases, sales, issuances and settlements must be shown on a gross basis in the Level 3 rollforward rather than as one net number. The Trust values Level 1 securities using readily available market quotations in active markets. The Trust values Level 2 fixed income securities using independent pricing providers who employ matrix pricing models utilizing market prices, broker quotes and prices of securities with comparable maturities and qualities. The Trust values Level 2 equity securities using various observable market inputs in accordance with procedures established in good faith by management and approved by the Board of Trustees.The Trust did not have any Level 3 securities during the period ended August 31, 2011.There were no transfers between Level 1 and Level 2 during the period ended August 31, 2011. The following table represents the Trust's investments carried on the Statement of Assets and Liabilities by caption and by level within the fair value hierarchy as of August 31, 2011: Description Level 1 Level 2 Level 3 Total (value in $000s) Assets: Municipal Bonds $
